Citation Nr: 0702631	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-02 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans' Affairs (VA) Regional Office (RO). 

In July 2006, the veteran appeared at a hearing before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.

At the hearing, the veteran raised the issues of service 
connection for allergic rhinitis, which is referred to the RO 
for appropriate action. 


FINDING OF FACT

Sinusitis does not resulted in one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Notice of the 
VCAA in the present case was not provided until after the 
initial March 2002 rating decision.  

The RO did provide post-adjudication VCAA notice by letter, 
dated in March 2005.  The notice included the type of 
evidence needed to substantiate a claim for increase, namely, 
evidence that the disability had increased in severity.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The RO also provided the criteria for a compensable rating 
and the general provision pertaining to the effective date 
for increase, that is, the date of receipt of claim. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence, which he has done, and to address the 
issue at a hearing, which he has also done. The claim was 
then readjudicated following the content-complying notice as 
evidenced by the supplemental statement of the case in 
December 2005.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006) (held that there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA and non-VA records have been 
obtained and associated with the claims file.  This evidence 
includes the report of a July 2006 CT scan that was submitted 
by the veteran during his July 2006 videoconference hearing.  
A waiver of RO consideration of the July 2006 report was 
included.  The veteran was afforded VA examinations in 
December 2001 and March 2005.  The veteran has not identified 
any outstanding evidence that would substantiate his claim; 
thus, no further assistance to comply with the duty to assist 
is required.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

Service connection for left maxillary sinusitis was granted 
in January 1971.  A noncompensable disability evaluation was 
assigned under Diagnostic Code 6510, Chronic pansinusitis.  
That rating remained in effect until the veteran filed his 
claim for an increased rating in April 2001.  By way of 
history, the Board notes that service connection for the 
residuals of a septoplasty was denied in January 1984.  The 
record also shows that the veteran has undergone multiple 
post-service otolaryngological surgeries including a 1975 
septoplasty, a 1980 turbinectomy, a 1994 
uvulopalatopharyngoplasty, and a July 1996 bilateral 
turbinoplasty.  There is no record of sinus-related 
surgeries.

There is very little evidence showing post-service treatment 
for sinus problems.  At the time of his December 2001 VA 
examination, the veteran complained of chronic postnasal 
discharge with intermittent episodes of purulent discharge.  
He said his treatment included the use of Beconase and 
antihistamines.  He stated he was followed by the allergy 
clinic due to his problem with persistent allergy symptoms 
and allergy attacks.  He reported pain over the maxillary and 
ethmoid sinuses three to four times a year.  The veteran 
denied any incapacitating episodes.  On physical examination, 
there was no evidence of any nasal obstruction or nasal 
masses.  There was no tenderness over the maxillary, ethmoid, 
or frontal sinuses.  There was no purulent discharge from the 
nose or evidence of crusting.  

At his March 2005 examination, the veteran reported 
occasional nasal obstruction along with frequent nasal 
drainage and post-nasal drip.  He stated that he had 
occasional headaches.  However, he did not attribute the 
headaches to his sinus problem.  Although he had a severe 
problem with allergies, the veteran indicated that he did not 
take any allergy medications.  He denied taking any 
medications for his sinus disability.  He also denied any 
period of incapacitation.  The veteran's nose showed moist 
mucous membranes but some boggy mucosa.  There was no 
purulence.  No polyps were noted.  The oral cavity was clear 
with post-surgical changes.  The diagnosis was allergic 
rhinitis.  No finding pertaining to sinusitis was made.  In 
an October 2005 addendum, the examining physician indicated 
that he had reviewed the entire record, and that no change of 
his diagnosis was warranted.

The veteran was seen at the Houston VA Medical Center (VAMC) 
in August 2005 for complaints of nasal congestion and 
draining with tearing.  No findings were made with regard to 
sinusitis or a sinus problem.  

In July 2006, the veteran underwent a complete maxillofacial 
CT scan.  He was noted to have had multiple nasal surgeries 
with chronic congestion of the left nares.  The scan showed, 
in pertinent part, a chronic post-traumatic deformity of the 
right maxillary sinus with inward deformity of all walls of 
the sinus and mild bony enlargement of the right orbit as a 
consequence.  There was mild narrowing of the right maxillary 
sinus infundibulum.  Minimal mucosal thickening was present 
in both maxillary sinuses.  However, no air-fluid level or 
obstructive sinus pathology was seen.  There was also mild 
mucosal thickening in the bilateral frontal sinuses.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Under 38 C.F.R. § 4.1, each disability be viewed in relation 
to its history and that there be emphasis upon the limitation 
of activity imposed by the disabling condition.  Under 
38 C.F.R. § 4.2, it requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Under 38 C.F.R. § 4.7, 
it provides that, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.



While the regulations require review of the recorded history 
of a disability to ensure an accurate rating, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the General Rating Formula for evaluating sinus 
disabilities (sinusitis), a 10 percent rating is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Codes 6510-6514.

Here, the probative evidence of record fails to document a 
single episode of sinusitis.  As such, there is also no 
evidence showing incapacitating episodes or that the veteran 
has had four to six weeks of antibiotic treatment due to his 
sinus disability.  There have been no occurrences of 
sinusitis during the appeal period.  While the July 2006 CT 
evidence showing deformities of the sinuses is probative with 
respect to the post-operative status of the veteran's 
sinuses, the report did not show any active disease process.  
Finally, the Board recognizes that the veteran claims to have 
experienced other instances of sinus-related problems 
(allergic rhinitis) within the aforementioned five year 
period.  Notwithstanding the fact that the veteran is not 
currently service connected for allergic rhinitis, there is 
simply no medical documentation of an incapacitating episode 
or three to six non-incapacitating episodes of sinusitis to 
support a compensable rating. 


ORDER

A compensable rating for chronic sinusitis is denied. 

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


